MEMORANDUM OPINION


No. 04-07-00371-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF D.G.S.

From the Probate Court No. 1, Bexar County, Texas
Trial Court No. 2007-MH-1080
Honorable Oscar Kazen, Judge Presiding

PER CURIAM

Sitting: 	Alma L. López, Chief Justice
	Sandee Bryan Marion, Justice
	Phylis J. Speedlin, Justice

Delivered and Filed:   April 2, 2008

DISMISSED FOR LACK OF JURISDICTION
	D.G.S. seeks to appeal the trial court's order imposing court-ordered extended mental health
services for D.G.S.  The trial court signed its order on May 18, 2007; therefore, the notice of appeal
was due to be filed on May 28, 2007.  See Tex. Health & Safety Code Ann. § 574.070 (Vernon
2003) (requiring notice of appeal to be filed ten days after the date on which the order is signed). 
The notice of appeal was not filed until May 29, 2007.  Because D.G.S.'s attorney asserted that she
had not received notice that the judgment was signed and did not acquire actual knowledge until May
31, 2007, we abated this appeal to the trial court for a hearing to determine the date notice was
received or actual knowledge was acquired.  Tex. R. Civ. P. 306a.  The trial court found that D.G.S.
acquired actual knowledge on May 18, 2007.  Because this is the only reason given for the untimely
filed notice of appeal, this appeal is dismissed for lack of jurisdiction.
							PER CURIAM